DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11 December 2018. It is noted, however, that applicant has not filed a certified copy of the CN 201811508472.2 application as required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities: claim 7 recites, “a plane surface connecting the inclined surface.” Examiner suggests replacing “connecting” with “connected to.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites both “a cladding speed” and “a scanning speed.” It is unclear whether these are intended to be different elements or the same element. The use of two different terms indicates that these are different elements. However, the specification refers to “a scanning speed changing segment by segment” [page 1, first paragraph under the “Summary section], wherein each segment has a different 
Claim 2 recites, “wherein the first segment and the last segment are provided with a deceleration segment.” It is unclear what is meant by a deceleration segment. For example, it is unclear if a deceleration segment is a segment that is deposited with a scanning speed that is less than the scanning speed of the previous segment, or if a deceleration segment is a segment wherein the scanning speed decreases during the deposition of that particular segment, of if the term deceleration segment has some other meaning.
Claim 6 recites, “the horizontal surface” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Claim 3 recites, “a horizontal surface.” However, claim 6 does not depend from claim 3. Therefore, it is unclear if claim 6 is intended to depend from at least claim 3, or whether “the horizontal surface” in claim 6 should be “a horizonal surface.” Examiner is interpreting “the horizontal surface” in claim 6 as “a horizontal surface.” Similarly, claim 8 recites, “the horizontal surface” in line 4, and is rejected for the same reason. Examiner is interpreting “the horizontal surface” in claim 8 as “a horizontal surface.”
Claim 6 recites an inequality describing the number of segments, wherein the inequality includes the variable L. Claim 6 further recites, “a length of the rib on the inclined surface is L.” Applicant’s Fig. 3 is reproduced below, wherein Examiner has annotated Fig. 3 to include two possible meanings of L (either L1 or L2). It is unclear whether the length L should be interpreted as shown by L1, or by L2 (since “a length of the rib on the inclined surface is L” could be interpreted to mean ‘a length of the rib, which is on the inclined surface, is L). Examiner is interpreting L as shown by L1 in the annotated figure below. Claim 8 recites similar language and is rejected for the same reason.

    PNG
    media_image1.png
    286
    639
    media_image1.png
    Greyscale

Applicant’s Fig. 3, annotated

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 16 depends from claim 10. However, the limitation of claim 16 is identical to that of claim 10. Therefore, claim 16 does not further limit claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US 2021/0220948) in view of Fu et al. (CN 106216678).
Regarding claim 1, Sekiguchi discloses a method for depositing a horizontal rib on an unequal-height section by laser cladding, comprising the following steps: 
providing an unequal-height section and a laser cladding device (the invention of Sekiguchi utilizes a device that performs “Laser Cladding” [0098]; Figs. 56A and 56B show wherein the laser cladding is performed on a workpiece, W, comprising unequal-height sections; in Figs. 56A and 56B, CS is the build surface of workpiece W, and SL is a structural layer [0118]), determining a deposition position on the unequal-height section (“The build system 1 forms the three-dimensional structural object ST on the workpiece W on the basis of a three-dimensional model data or the like (for example, a CAD (Computer Aided Design) data) of the three-dimensional structural object ST that should be formed” [0117]), and determining a length of a rib on the unequal-height section according to the deposition position (Figs. 56A and 56B show a rib (the solid black portion designated SL#1) with a length; since the structural object being produced is formed using three-dimensional model data as described above, this indicates that the length of the rib is determined; in other words, the three-dimensional model data provides the information regarding positions where material is deposited and where material is not deposited, such that an object with a length as shown in Figs. 56A and 56B can be formed); and 
determining a cladding speed according to a relationship between a cladding height and a scanning speed under a certain parameter; (Sekiguchi states, “as the moving speed of the irradiation area EA that moves at a certain area part on the build surface CS decreases, the height of the build object formed at the area part may increase” [0177]; this is also shown in Fig. 16B, and described in 
Sekiguchi does not expressly disclose using a lowest point of the deposition position as a first segment of the rib and a highest point as a last segment of the rib; and determining a number of segments of the rib according to the length and a vertical height of each segment of the rib. Additionally, while Sekiguchi discloses determining a cladding speed according to a relationship between a cladding height and a scanning speed under a certain parameter as described above, Sekiguchi does not expressly disclose determining a cladding speed of each segment of the rib according to a relationship between a cladding height of each segment of the rib and the scanning speed.

Fu is directed toward a laser cladding method [Abstract]. Fu discloses determining a number of segments according to a length and a vertical height of each segment of a rib (Fig. 2 shows segments of a rib, such as the rib shown in Fig. 1b, to be formed; each segment is shown as having a length S; step S2 of the invention of Fu includes, “in each layer of the cladding layer, dividing the cladding layer into a plurality of small segments along the filling direction of the cladding layer; in the height direction of the layering of the CAD model, in the ith layer of the cladding layer Each of the small segments and the i+1th cladding layer are in the same position in the height direction, wherein i is greater than or equal to 1” [page 2 of attached translation]).
Therefore, given Fu’s disclosure of determining a number of segments based on the length of the rib to be formed, and Sekiguchi’s disclosure of determining a cladding speed that should be utilized based on the desired height of the deposited material, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining a number of segments of the rib according to the length and a vertical height of each segment of the rib, and determining a cladding speed of each segment of the rib according to a relationship between a cladding height of each segment of the rib and the scanning speed. This allows for forming an object with a desired shape based on the known relationship between scanning speed and height of the deposited material.


    PNG
    media_image2.png
    417
    453
    media_image2.png
    Greyscale

Figs. 56A and 56B of Sekiguchi


    PNG
    media_image3.png
    100
    523
    media_image3.png
    Greyscale

Fig. 2 of Fu

Regarding claim 2, Sekiguchi / Fu does not expressly disclose wherein the first segment and the last segment are provided with a deceleration segment.
However, Sekiguchi discloses “as the moving speed of the irradiation area EA that moves at a certain area part on the build surface CS decreases, the height of the build object formed at the area part may increase” [0177]; this is also shown in Fig. 16B, and described in [0175]-[0177]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first segment and the last segment are provided with a deceleration segment. Sekiguchi teaches that a slower scanning speed results in a greater height at that portion of the object being built, and one of ordinary skill in the art would choose a scanning speed that results in a desired height of the object being built, based on this teaching.

Regarding claim 3, Sekiguchi does not expressly disclose wherein the deceleration segment has a projected length of 1 mm on a horizontal surface.
However, Fu discloses wherein the width of the segment can be 1 mm [page 3, last paragraph].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the deceleration segment has a projected length of 1 mm on a horizontal surface. The courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04-IV-A.

Regarding claim 4, Sekiguchi discloses wherein a height difference between adjacent segments of the rib is less than or equal to 0.5 mm (Sekiguchi states, with regard to both Fig. 56A and 56B, “the height of the upper surface of the structural layer SL#1 in the Z axis direction is constant regardless of the position of the structural layer SL#1 in the X axis direction and the Y axis direction” [0281]).

Regarding claim 5, Sekiguchi discloses wherein the unequal-height section comprises an inclined surface (Figs. 56A and 56B each show inclined surfaces as part of build surface CS).

Regarding claim 6, Sekiguchi discloses wherein the height difference between adjacent segments of the rib is less than or equal to 0.5 mm (Sekiguchi states, with regard to both Fig. 56A and 56B, “the height of the upper surface of the structural layer SL#1 in the Z axis direction is constant regardless of the position of the structural layer SL#1 in the X axis direction and the Y axis direction” [0281]).
Sekiguchi does not expressly disclose wherein the first segment and the last segment are both on the inclined surface. Rather, in Fig. 56B for example, the first and last segments are on a horizontal surface, and intermediate segments are on an inclined surface.
However, it would be obvious to include wherein the first segment and the last segment are both on the inclined surface, depending on the shape of the surface of the workpiece. As described in the rejection of claim 1, for example, if the workpiece surface only increases in height in the Y-direction, rather than decreases and then increases in height in the Y-direction as shown in Fig. 56B, then it would be obvious to include wherein the first segment and the last segment are both on the inclined surface, since that would achieve the same desired rib having a horizontal surface, but for a different workpiece.
Sekiguchi / Fu does not expressly disclose wherein an included angle between the inclined surface and the horizontal surface is defined as α, and a length of the rib on the inclined surface is L; and the number of the segments is n ≥ [2 + 2 (L - 2 / cos α) sin α], that is, the number n of the segments is an integer greater than or equal to 2 + 2 (L - 2 / cos α) sin α.
However, Sekiguchi discloses forming a horizontal rib on an inclined surface as described above. Additionally, Fu discloses determining the number of segments to be deposited to form a rib. It would be 

Regarding claim 7, Sekiguchi discloses wherein the unequal-height section comprises a plane surface connecting the inclined surface, and the plane surface is at a highest point of the inclined surface (see annotated 56B, below).

    PNG
    media_image4.png
    241
    526
    media_image4.png
    Greyscale

Fig. 56B of Sekiguchi, annotated

Regarding claim 8, Sekiguchi discloses wherein the height difference between adjacent segments of the rib is less than or equal to 0.5 mm (Sekiguchi states, with regard to both Fig. 56A and 56B, “the height of the upper surface of the structural layer SL#1 in the Z axis direction is constant regardless of the position of the structural layer SL#1 in the X axis direction and the Y axis direction” [0281]).

However, it would be obvious to include wherein the first segment is on the inclined surface, and the last segment is on the plane surface. If the workpiece were shaped differently than that shown in Fig. 56B, and included, for example, only the right half or the left half of the workpiece shown in Fig. 56B, then it would be obvious to include wherein the first segment is on the inclined surface, and the last segment is on the plane surface, since that would achieve the same desired rib having a horizontal surface, but for a different workpiece.
Sekiguchi / Fu does not expressly disclose wherein an included angle between the inclined surface and the horizontal surface is defined as α, and a length of the rib on the inclined surface is L; and the number of the segments is n ≥ [3 + 2 (L - 1 / cos α) sin α], that is, the number n of the segments is an integer greater than or equal to 3 + 2 (L - 1 / cos α) sin α.
However, Sekiguchi discloses forming a horizontal rib on an inclined surface as described above. Additionally, Fu discloses determining the number of segments to be deposited to form a rib. It would be obvious to one of ordinary skill in the art to consider the length of the rib on the inclined surface to be deposited when determining the number of segments to be deposited, since a longer rib would require a greater number of segments for a given scanning speed. Therefore, it would be obvious to include L in an equation developed to determine the number of segments. Additionally, it would be obvious to one of ordinary skill in the art to consider the angle between the inclined surface and a horizontal surface when determining the number of segments to be deposited, since a greater angle results in a ‘steeper’ surface. Therefore, when all other variables are constant, a greater angle would require fewer segments. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to choose a minimum number of segments depending on the length and angle of inclination of the surface of the workpiece such that the rib can be formed over a desired length.

Claims 9 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi / Fu in view of Hoebel et al. (US 2005/0040147).
Regarding claims 9 and 11 – 15, Sekiguchi does not expressly disclose wherein a cladding speed of the laser cladding is 2-8 mm/s. That is, while Sekiguchi discloses that there is some cladding speed utilized, Sekiguchi does not specify the speed.
Hoebel is directed toward a laser cladding method ([Abstract]; Fig. 2). Hoebel discloses wherein a laser cladding operating is performed at a speed of “approx. 1-10 mm/s” [0039].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a cladding speed of the laser cladding is 2-8 mm/s. Sekiguchi discloses that the cladding speed is related to the height of the object being formed. Therefore, one of ordinary skill in the art would choose an appropriate speed to achieve a desired height. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claims 10 and 16 – 20, Sekiguchi / Fu does not expressly disclose wherein the relationship between the height of each segment of the rib and the cladding speed is h = 1.222 - 0.104v, wherein h is the height of each segment of the rib and v is the cladding speed.
However, Sekiguchi discloses that height is inversely proportional to cladding speed (“as the moving speed of the irradiation area EA that moves at a certain area part on the build surface CS decreases, the height of the build object formed at the area part may increase” [0177]; this is also shown in Fig. 16B, and described in [0175]-[0177]). An inverse relationship between height and cladding speed, such as that described by Sekiguchi, could be modeled by a linear equation in the form h = a - bv, where a and b are constants. One of ordinary skill in the art could choose constants for a and b to achieve a desired height of a horizontal rib such as that shown in Figs. 56A and 56B of Sekiguchi. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the relationship between the height of each segment of the rib and the cladding speed is h = a - bv, wherein h is the height of each segment of the rib and v is the cladding speed, and a and b are constants. Regarding the claimed values for a and b, the courts have held that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761